United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                           October 18, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                   No. 04-11092
                                 Summary Calendar


                           UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

                                 RANDY K. MASSEY,

                                                        Defendant-Appellant.



             Appeal from the United States District Court
                   for the Northern District of Texas
                           (3:00-CR-335-ALL-R)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Randy

Massey has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).                  Based

on    our   review   of    the   record,    counsel’s   brief,   and    Massey’s

response, there are no nonfrivolous issues for appeal.                 (Massey’s

pro    se   motion    to    recuse    the    district    judge    is    DENIED.)

Accordingly, the motion for leave to withdraw is GRANTED; counsel



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
is excused from further responsibilities herein; and this appeal is

DISMISSED.   See 5th Cir. R. 42.2.




                                 2